Citation Nr: 0944776	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied entitlement to TDIU and service 
connection for a psychiatric disability.

In July 2007, the Board remanded this case for further 
development.  The development was undertaken and the case has 
been returned to the Board.

A December 2008 rating decision granted service connection 
for anxiety/depression disorder.  This was a full grant of 
the benefit sought with regard to that issue.  Grantham v. 
Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for bilateral hearing loss, 
evaluated as 40 percent disabling, tinnitus, evaluated as 10 
percent disabling; and most recently anxiety/depression 
disorder, evaluated as 10 percent disabling.

In a June 2001 statement, the Veteran's private physician, 
S.N., MD stated that the Veteran had been seen by him for 
anxiety, depression and ringing in his ears, which was 
chronic, and that he was considered totally disabled.  In a 
subsequent January 2003 letter, Dr. S.N. stated that the 
Veteran had been his patient for a number of years; that he 
suffered from anxiety, depression, bilateral tinnitus and 
hearing loss; and that he was considered permanently 
disabled.

In a September 2009 statement, the Veteran's private 
physician, J.Schmitt, MD stated that the Veteran had multiple 
medical problems, including coronary heart disease, 
depression and severe arthritis in his spine and that these 
conditions made him totally disabled for work.  

In response to the Board's July 2007 remand, the Veteran was 
afforded a VA audiology examination in September 2007 and a 
VA psychiatric examination in October 2007.  The examiners 
were requested to determine the impact of the Veteran's 
service-connected disabilities on his ability to maintain 
gainful employment.  However, the Veteran was not service-
connected for his anxiety/depressive disorder at that time, 
and the October 2007 VA examiner did not discuss the impact 
of his diagnosed depressive disorder on his ability to work.

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the Veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C. § 5107(a); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2009).

Although at this point there is evidence is to the effect 
that the service connected disabilities cause 
unemployability, the Board cannot grant a TDIU in the first 
instance where the Veteran fails to meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Instead, the Board must 
remand the claim so that VA's Director of Compensation and 
Pension can first consider the claim under 38 C.F.R. 
§ 4.16(b) (2009).  Bowling v. Principi, 15 Vet. App. 1 
(2001).

The Board also notes that clinical records of the Veteran's 
treatment by Dr. J.S. are not currently associated with the 
claims folder.  The RO sent the Veteran letters throughout 
the pendency of the appeal, including most recently in 
January 2009 which informed the Veteran generally that if he 
had evidence that he had not previously submitted, concerning 
the level of his disabilities he should submit it or tell 
them about it.  VA, however, has adopted a regulation 
requiring that when it becomes aware of private treatment 
records it will specifically notify the claimant of the 
records and provide a release to obtain the records.  If the 
claimant does not provide the release, VA has undertaken to 
request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

In accordance with the Board's previous remand, the Appeals 
Management Center (AMC) sought decisions and medical records 
from the Social Security Administration (SSA).  SSA responded 
that medical records were unavailable, but did not respond to 
the request for copies of its decisions.  VA has a duty to 
seek these records until it becomes clear that they are not 
available or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
clinical records of treatment by the 
Veteran's private physician, Dr. Schmitt.  
The Veteran is advised that for VA to 
obtain these records, it may be necessary 
for him complete an authorization for 
their release and that he may submit these 
records himself.

2.  Ask the Social Security Administration 
to clarify whether there are available 
copies of its decisions on the Veteran's 
claims for disability benefits.  If so, 
these records should be obtained.

3.  Afford the Veteran a VA examination to 
determine whether his service connected 
disabilities together preclude him from 
obtaining or maintaining gainful 
employment for which he would otherwise be 
qualified.  The examiner should provide a 
rationale for this opinion that takes into 
account the Veteran's reports.

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

4.  Refer the Veteran's claim to VA's 
Director of Compensation and Pension for 
adjudication in accordance with 38 C.F.R. 
§ 4.16(b).  

5.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued.  The case should be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

